Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Moment appeals the district court’s order dismissing his civil complaint for lack of jurisdiction pursuant to the Rooker-Feldman doctrine.* We have reviewed the record and find no reversible error. Accordingly, we deny Moment’s motion for injunctive relief and affirm for the reasons stated by the district court. Moment v. Maryland, No. 8:09-cv-01081-DKC (D.Md. May 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).